                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


REBECCA S. DENOFRE,

                       Plaintiff,

       v.                                                      Case No. 18-C-2040

CHEK SYSTEMS and
WELLS FARGO BANK NA,

                       Defendants.


                                     SCREENING ORDER


       Plaintiff Rebecca S. Denofre filed a complaint against Defendants Check Systems and Wells

Fargo Bank NA on December 31, 2018. On January 3, 2019, the court granted Plaintiff’s motion

for leave to proceed without prepayment of the filing fee and dismissed the complaint without

prejudice for failing to provide enough facts to determine whether Plaintiff states a claim upon

which relief may be granted. The court directed Plaintiff to file an amended complaint on or before

February 2, 2019. On January 23, 2019, Plaintiff filed an amended complaint against Defendants,

asserting claims of fraud, whistle blower retaliation, and aiding and abetting.

       District courts are permitted to screen every complaint, regardless of a plaintiff’s fee status.

28 U.S.C. § 1915(e)(2)(B); Hoskins v. Polestra, 320 F.3d 761, 763 (7th Cir. 2003). In screening

a complaint, I must determine whether it complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. A complaint, or portion thereof,

should be dismissed for failure to state a claim upon which relief may be granted if it appears

beyond doubt that the plaintiff can prove no set of facts in support of the claim that would entitle
her to relief. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S.

41, 45–46 (1957)).

        To state a cognizable claim under the federal notice pleading system, the plaintiff is required

to provide a “short and plain statement of the claim showing that [she] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter, accepted as true, “that is

plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citations omitted). The court is obliged to give the plaintiff’s pro se

allegations, however inartfully pleaded, a liberal construction. Haines v. Kerner, 404 U.S. 519,

520–21 (1972).

        Plaintiff alleges that Defendants Chek Systems and Well Fargo Bank contacted her on

Facebook through a dating application called Topface and engaged in a deliberate act of fraud and

deception to deprive her of a legal right. She claims Wells Fargo was complicit with others in

illegal activity and opened fake accounts and that Chek Systems is a fraudulent company that

falsifies the information it maintains in its systems. These allegations, liberally construed, are

insufficient to state a claim of fraud. Rule 9 of the Federal Rules of Civil Procedure requires that

a plaintiff “alleging fraud or mistake . . . must state with particularity the circumstances constituting

fraud or mistake.” Fed. R. Civ. P. 9(b). The plaintiff must describe the “who, what, when, where,

and how” of the fraud, or “the first paragraph of any newspaper story.” United States ex rel. Lubsy

v. Rolls-Royce Corp., 570 F.3d 849, 853 (7th Cir. 2009) (internal quotation marks omitted).


                                                   2
Plaintiffs must “use some . . . means of injecting precision and some measure of substantiation into

their allegations of fraud.” United States ex rel. Presser v. Acacia Mental Health Clinic, LLC, 836

F.3d 770, 776 (7th Cir. 2016) (citation omitted). Although Rule 9(b) allows state of mind to be pled

generally, plaintiffs must still identify “specific, objective manifestations of fraudulent intent.”

Bower v. Jones, 978 F.2d 1004, 1012 (7th Cir. 1992). In this case, Plaintiff’s amended complaint

does not contain any allegations related to Defendants’ intent. Not only has Plaintiff failed to satisfy

Rule 9(b)’s heightened pleading standard, but, based on the exhibits attached to the amended

complaint, it appears Plaintiff was not defrauded by Defendants but was the victim of an online

dating scheme that involved multiple victims across the United States. The police report suggests

that Plaintiff made contact with a man named Abel Stephen, who she believed was a senior

orthopedic surgeon for the United States Army in Kabul, on topface.com. He asked Plaintiff to send

money overseas for a Red Cross program and to send the money as “Hiradex Insurance Delivery

Security Company.” After she refused to send the money, Stephen began threatening her and stated

International Police would get involved if she did not cooperate with his demands. Plaintiff

deposited approximately a total of $67,750.00 into two Wells Fargo bank accounts and these funds

were ultimately wired to an unknown individual in Ghana-South Africa. It appears the loss Plaintiff

suffered was based on the fraudulent statements and conduct of this unknown individual. In any

event, because Plaintiff’s amended complaint fails to state a claim in accordance with Rule 9, her

fraud claims against Defendants must be dismissed.

        In addition, Plaintiff’s complaint contains no allegations to support her claims of whistle

blower retaliation, and the criminal statutes do not create a private right of action for Plaintiff to

assert an aiding and abetting claim against Defendants. See Chapa v. Adams, 168 F.3d 1036, 1038


                                                   3
(7th Cir. 1999) (“Criminal statutes, which express prohibitions rather than personal entitlements and

specify a particular remedy other than civil litigation, are accordingly poor candidates for the

imputation of private rights of action.”). In short, Plaintiff has failed to state a claim upon which

relief can be granted. Plaintiff’s amended complaint must therefore be dismissed.

       IT IS THEREFORE ORDERED that Plaintiff’s amended complaint is DISMISSED. The

Clerk is directed to enter judgment accordingly.

       Dated this 24th day of January, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                   4
